COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Gregory James Shelton v. The State of Texas

Appellate case number:    01-15-01056-CR

Trial court case number: 71889

Trial court:              23rd District Court of Brazoria County

        Appellant, Gregory James Shelton, has filed a motion for extension of time to file a motion
for rehearing and has filed a motion to suspend rule 2 of the Texas Rules of Appellate Procedure.
We DENY the motion for extension of time to file a motion for rehearing as untimely. We DENY
the motion to suspend rule 2 of the Texas Rules of Appellate Procedure as moot.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: December 6, 2016